—Appeal from an order of the Supreme Court (Sheridan, J.), entered April 5, 2001 in Saratoga County, which, inter alia, granted a cross motion by defendants Joint Venture of Herkert & La Belle, John Herkert, Sr. and John Herkert, Jr., for summary judgment dismissing the complaint against them.
As plaintiffs’ action was commenced in July 1999 for defendants’ breach of contract occurring in October 1990, the action is untimely (see, CPLR 213 [2]). For the reasons stated by Supreme Court in rejecting plaintiffs’ claims that defendants’ purported partial payment tolled the statute of limitations, the cross motion by defendants Joint Venture of Herkert & La Belle, John Herkert, Sr. and John Herkert, Jr. for summary judgment was properly granted (see, Saini v Cinelli Enters., 289 AD2d 770, 771-772, lv denied 98 NY2d 602).
Cardona, P.J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the order is affirmed, with costs.